Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2022 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The examiner is confused how applicant plans to use the clutch and the brake to transmit a braking force to an output shaft after a control unit determines that a braking device is not functioning normally. If the braking device is malfunctioning, the examiner does not understand how the brake can be used to provide a braking force. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ayabe (U.S. Publication No. 20070093358).
Regarding claim 1:
Ayabe teaches:
An alternative braking apparatus for a vehicle including a gear type automatic transmission having at least one clutch and at least one brake for changing the meshing states of gears, (“The shift control device 130 of this embodiment has a shift control compulsorily ending device 132 that compulsorily ends the shift action by switching the oil pressure so that the clutches C and the brakes B assume the post-shift states of engagement if due to an abnormality, the shift action, that is, the action in which the states of engagement of the clutches C and the brake B change or the turbine rotation speed NT changes in connection with the shift control, does not appropriately end.” [0054]; here it shows a shift control device that controls the meshing states of the gears using the clutch and brakes.)
and a control unit configured to switch shift stages of the automatic transmission by controlling the clutch and the brake, (“The shift control device 130 of this embodiment has a shift control compulsorily ending device 132 that compulsorily ends the shift action by switching the oil pressure so that the clutches C and the brakes B assume the post-shift states of engagement if due to an abnormality, the shift action, that is, the action in which the states of engagement of the clutches C and the brake B change or the turbine rotation speed NT changes in connection with the shift control, does not appropriately end.” [0054]; here it shows that the gears are changed to the post-shift states by the clutch and brakes.)
the control unit is configured to perform alternative braking that controls the clutch and the brake to change the meshing state of gears so that a braking force of the brake is transmitted to an output shaft of the automatic transmission through the gears to brake the output shaft when the control unit determines that a braking device of the vehicle cannot normally apply braking forces to wheels despite that the vehicle needs to be braked. (“The shift control device 130 of this embodiment has a shift control compulsorily ending device 132 that compulsorily ends the shift action by switching the oil pressure so that the clutches C and the brakes B assume the post-shift states of engagement if due to an abnormality, the shift action, that is, the action in which the states of engagement of the clutches C and the brake B change or the turbine rotation speed NT changes in connection with the shift control, does not appropriately end.” [0054]; here it shows that the gears are changed to the post-shift states by the clutch and brakes under the situation that an abnormality is detected with the braking.)

Regarding claim 2:
Ayabe teaches all of the limitations of claim 1.
Ayabe further teaches:
wherein a control mode of the clutch and the brake when the alternative braking is performed is different from the control modes of the clutch and the brake when the vehicle travels without the alternative braking being performed. (“shows a case where, due to an abnormality, the power-off shift does not end before the elapsed time reaches the compulsory end time period timoff. In this case, at the time point (time t4) when the elapsed time reaches the compulsory end time period timoff, the engagement-side oil pressure designation value is raised to a MAX pressure (first line pressure PL1). The cause of the abnormality is, for example, a delay in the decline of the turbine rotation speed NT due to bad drain of the oil pressure from the release-side clutch C or brake B or the like, a failure of the turbine rotation speed sensor 76, etc. However, since the engagement-side oil pressure designation value is raised to the MAX pressure as described above, the engagement-side clutch C or brake B is promptly engaged completely. Thus, the shift action is compulsorily ended, establishing the post-shift gear step.” [0058]; here it shows that alternative braking has a separate post-shift gear position for when an abnormality is detected.)

Regarding claim 5:
Ayabe teaches all of the limitations of claim 1.
Ayabe further teaches:
wherein the control unit is configured to perform the alternative braking when the control unit determines that the braking device of the vehicle cannot normally apply braking forces to the wheels despite that the vehicle needs to be braked while the vehicle is driven by a driver. (“The shift control device 130 of this embodiment has a shift control compulsorily ending device 132 that compulsorily ends the shift action by switching the oil pressure so that the clutches C and the brakes B assume the post-shift states of engagement if due to an abnormality, the shift action, that is, the action in which the states of engagement of the clutches C and the brake B change or the turbine rotation speed NT changes in connection with the shift control, does not appropriately end.” [0054]; here it shows that the alternative braking occurs when there is a abnormality in the brakes. Paragraph [0046] shows that the vehicle is controlled by a driver, “The accelerator pedal 50 is depressed to extents that are in accordance with the driver's output requirements.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ayabe (U.S. Publication No. 20070093358) in view of Norris (U.S. Publication No. 20070198145).
Regarding claim 3:
Ayabe teaches all of the limitations of claim 1.
Ayabe further teaches:
and the control unit is configured to perform the alternative braking when the control unit determines that the braking device of the vehicle cannot normally apply braking forces to the wheels despite that the vehicle needs to be braked while the vehicle is driven by a driver. (“The shift control device 130 of this embodiment has a shift control compulsorily ending device 132 that compulsorily ends the shift action by switching the oil pressure so that the clutches C and the brakes B assume the post-shift states of engagement if due to an abnormality, the shift action, that is, the action in which the states of engagement of the clutches C and the brake B change or the turbine rotation speed NT changes in connection with the shift control, does not appropriately end.” [0054]; here it shows that the alternative braking occurs when there is a abnormality in the brakes. Paragraph [0046] shows that the vehicle is controlled by a driver, “The accelerator pedal 50 is depressed to extents that are in accordance with the driver's output requirements.”)
Ayabe does not explicitly teach that the vehicle is an autonomous vehicle, however,
Norris teaches:
wherein the vehicle is controlled by automatic traveling, (“As autonomous mode begins, the parking brake lever 506 remains set to outward appearances, but has been overcome by autonomous control so that the vehicle 102 is free to move.” [0081])
Ayabe and Norris are analogous art because they are in the same field of art, systems for emergency braking using a clutch and a brake. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Ayabe to include the functionality of Norris in order for alternative braking to be performed while the vehicle is functioning autonomously. The teaching suggestion/motivation to combine is that it would allow for a safer autonomous driving control under emergency situations when a driver may not be present. 

Regarding claim 4:
Ayabe teaches all of the limitations of claim 1.
Norris further teaches:
wherein the automatic traveling is any one of automatic traveling for unmanned remote parking, automatic traveling for unmanned remote parking, automatic traveling for manned driving assistance, and automatic traveling for manned automatic driving. (“In certain embodiments the parking brake is set by the parking brake lever 506. As autonomous mode begins, the parking brake lever 506 remains set to outward appearances, but has been overcome by autonomous control so that the vehicle 102 is free to move.” [0081]; here it shows an autonomous parking mode.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayabe (U.S. Publication No. 20070093358) in view of Holmes (U.S. Publication No. 20050227803).
Regarding claim 6:
Ayabe teaches all of the limitations of claim 1.
Ayabe further teaches:
wherein the control unit is configured to control the clutch and the brake so that the output shaft of the automatic transmission is braked by the braking force of the brake (“The shift control device 130 of this embodiment has a shift control compulsorily ending device 132 that compulsorily ends the shift action by switching the oil pressure so that the clutches C and the brakes B assume the post-shift states of engagement if due to an abnormality, the shift action, that is, the action in which the states of engagement of the clutches C and the brake B change or the turbine rotation speed NT changes in connection with the shift control, does not appropriately end.” [0054]; here it shows that the gears are changed to the post-shift states by the clutch and brakes under the situation that an abnormality is detected with the braking.)
but an input shaft of the automatic transmission is not braked by the braking force of the brake. (“the transmission 10 of FIG. 1 is characterized by two fixed gear ratios, such as the first and fifth speed ratios, where power is transmitted to the output shaft by only one of the countershafts. The transmission 10 is also characterized by three fixed gear ratios where both countershafts are operatively connected to the output shaft, such as the second, third, and fourth speed ratios. Input shaft 46 is also selectively engageable directly with output shaft 76 via a direct drive clutch 130 to bypass the countershafts for an additional fixed gear ratio, such as the sixth speed ratio.” [0024]; here it shows that the input shaft can be disengaged from the output shaft and power is transmitted to the output shaft via a countershaft.)
Ayabe and Holmes are analogous art because they are in the same field of art, independent torque operating systems for vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Ayabe to include the functionality of Holmes in order for the braking torque to be transmitted to the output shaft and not the input shaft. The teaching suggestion/motivation to combine is that this can provide safe braking when there is a malfunction in the input shaft. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664